EXHIBIT “7”
100 Second Avenue South ‘my, 1343 Main Street

Suite 401 North w Suite 412
St. Petersburg, Florida 33701 ric =o Sarasota, Florida 34236
Telephone: 727-230-4949 MAXEY FISHER Telephone: 941-256-0398

www.maxeyfisher.com

December 31, 2018
Via Email

Law Offices of Mark Rabinovich, PC
Attn: Mr. Mark Rabinovich

26500 Agoura Road

Suite 201

Calabasas, California 91302
mark@rabinovichlaw.com

RE: Courtesy Notice of Breach of License Agreement with NST Global, LLC

Dear Mr. Rabinovich:

lam reaching out to you as the attorney who represented Command Arms Accessories, LLC; ME
Technology, Inc. dba Command Arms Accessories; and CAA Industries Ltd. (collectively referred to as
“Licensees”) in the negotiation of the license agreement entered into between the Licensees and our
client, NST Global, LLC dba SB Tactical (“SB Tactical”) on October 21, 2015 (“License Agreement”).
Under the terms of the License Agreement, the Licensees must pay a royalty and provide an accounting
for each product they sell under the License Agreement. SB Tactical became aware that the Licensees
have not abided by the terms of the License Agreement by failing to provide the required accounting and
royalty payments. Subsequently, our firm sent a Notice of Breach to Licensees at the addresses listed on
the License Agreement, a copy of which is attached to this letter. Currently, none of the Licensees have
provided any confirmation of receipt, and we received two of the notice letters back as undeliverable. The
only form of confirmation we currently have is a confirmation of delivery by FedEx for CAA Industries,
Ltd.

Please advise as to whether you continue to represent Licensees regarding this matter. Should you
still represent Licensees, we would appreciate a response to the Notice of Breach as early as possible. The
deadline for curing the breach is February 12, 2019. Further, we would like to know whether we should

be expecting communication from you or directly from the Licensees in the future. We look forward to

your reply.

Regards,

<n

\ | ~

/

Brittany J. Maxey-Fisher

Intellectual Property Attorney
Attachment

ec: NST Global, LLC dba SB Tactical
100 Second Avenue South 1343 Main Street

 

Suite 401 North es Suite 412
St. Petersburg, Florida 33701 MmAx ay EPShe em Sarasota, Florida. 34236
Telephone: 727-230-4949 Telephone: 941-256-0398

www.maxeyfisher.com

November 12, 2018
Via Federal Express

Command Arms Accessories, LLC
Attn: Mr. Eldad Oz

1208 Branagan Drive

Tullytown, Pennsylvania 19007

ME Technology, Inc. dba Command Arms Accessories
Attn: Mr. Thomas K. McCrossin

911 William Leigh Drive

Tullytown, Pennsylvania 19007

CAA Industries Ltd.

Attn: Mr. Moshe Oz

| HaBonim, Kiryat Gat Industrial Zone
8258201 Israel

RE: Breach of License Agreement with NST Global, LLC dba SB Tactical

Dear Mr. Oz, Mr. McCrossin, and Mr. Oz:

. Our Firm represents NST Global, LLC dba SB Tactical (“NST”), licensor of certain Trademark
rights and Patent rights licensed to Command Arms Accessories, LLC, ME Technology, Inc. dba
Command Arms Accessories, and CAA Industries Ltd. (each individually referred to as “Licensee”,
collectively referred to as “Licensees”) under the terms of the License Agreement entered into between
NST and Licensees on October 21, 2015 (“License Agreement”).

It has been brought to NST’s attention by that Licensees, specifically CAA Industries Ltd. (“CAA
Israel”), have been selling licensed products under the License Agreement and have not accounted for
these sales by providing the requisite royalties and royalty statements. We understand that the companies
to which CAA Israel has made sales include, at least, YRS Inc. (https://www.yrsine.com/en/micro-roni-
stabilizer) and Israel Defense Store (https:/www.israeldefensestore.com/usa/tactical/roni/micro-roni-
stabilizer-non-nfa.html). Failure to provide the royalty payments and royalty statements constitute a
breach of the License Agreement, which must be cured within 90 days of this notice.

Under Section 3(C) of the License Agreement, royalty payments are owed to NST on the last day
of each month, based on the net sales of each Licensee. Also under Section 3(C) of the License

Agreement, royalty payments are to be paid no later than sixty (60) days after the net sales become
November 12, 2018

Page 2 of 2

payable on the last day of each month. Licensees have not made any payments of royalties for at least the
sales made to the companies discussed above. This is a material breach of the License Agreement.

Additionally, Licensees have failed to account for these sales in the written royalty statements as
required under Section 3(D) of the License Agreement. Royalty statements are to be certified as accurate
by a duly authorized officer of the Licensee, reciting on a country by country basis, the stock number,
item, units sold, description, quantity shipped, gross invoice, amount billed customers less discounts,
allowances, returns, and reportable sales for each Licensed Product. Licensees have not included the sales
listed above on written royalty statements, which means the statements provided were neither accurate
nor complete. This is also a material breach of the License Agreement,

Due to the incomplete and inaccurate written royalty statements from Licensees, it is unclear
exactly what sums are currently due to NST. NST is at least aware that YRS Inc. and Israel Defense Store
have sold licensed products without any payment of royalty to NST and that Licensees have not
accounted for these sales in written royalty statements. Any late royalty payments are subject to 2%
interest per month from the date the royalty payments were originally due, as provided in Section 3(IS) of
the License Agreement.

This letter constitutes notice of breach as described in Section 9(A)(1) of the License Agreement.
NST is hopeful that Licensees will cure the breach within 90 days. If the breach is not cured within 90
days, NST reserves its right to terminate the License Agreement. I appreciate your attention to this serious
legal matter and look forward to your prompt action to cure the breach of the License Agreement noted in

this letter.

Regards,

Brittany J. Maxey-Fisher
Intellectual Property Attorney

ce: NST Global, LLC dba SB Tactical
